Name: 80/1073/EEC: Commission Decision of 24 October 1980 establishing a new Statute of the Advisory Committee on Foodstuffs
 Type: Decision
 Subject Matter: European Union law;  foodstuff;  EU institutions and European civil service
 Date Published: 1980-11-26

 Avis juridique important|31980D107380/1073/EEC: Commission Decision of 24 October 1980 establishing a new Statute of the Advisory Committee on Foodstuffs Official Journal L 318 , 26/11/1980 P. 0028 - 0031 Finnish special edition: Chapter 13 Volume 11 P. 0015 Spanish special edition: Chapter 13 Volume 11 P. 0085 Swedish special edition: Chapter 13 Volume 11 P. 0015 Portuguese special edition Chapter 13 Volume 11 P. 0085 COMMISSION DECISION of 24 October 1980 establishing a new Statute of the Advisory Committee on Foodstuffs (80/1073/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is incumbent upon the Commission to consult and inform industry, trade and consumer groups on problems arising from the harmonization of legislation on foodstuffs; Whereas the existence of the Advisory Committee on Foodstuffs set up by Commission Decision 75/420/EEC (1), as amended by Decision 78/758/EEC (2) provides a means for the Commission of acquanting itself with the views of trade, industry and consumer groups with regard to draft regulatory measures prepared by its departments, in particular where their economic implications are concerned; Whereas this Committee also gives trade, industry and consumer groups an opportunity to raise subjects connected with the harmonization of legislation on foodstuffs; Whereas experience gained in the operation of the Committee since it was set up on 26 June 1975 has shown the need for an adjustment to its statute; Whereas the winding-up of the Committee of Commercial Organizations in the EEC Countries (COCCEE), one of the organizations listed in Article 4 (1) of Decision 75/420/EEC, has imposed the need to take into account the existence of new organizations representing commerce at Community level, HAS DECIDED AS FOLLOWS: Article 1 1. There is hereby attached to the Commission an Advisory Committee on Foodstuffs. It may be consulted by the Commission on all problems concerning the harmonization of legislation relating to foodstuffs. 2. The permanent members of the committee may indicate to the Commission the desirability of consulting or informing the committee on any matter within the latter's competence on which its opinion has not been sought. Article 2 1. The committee shall consist of 10 permanent members and 20 experts divided into five economic groups representing agriculture, commerce, consumers, industry and employees. 2. Each of the groups listed in paragraph 1 shall have two permanent members assisted by four experts. 3. The permanent members shall have the task of ensuring the coordination of the work in their group. Their term of office shall be three years and shall be renewable. They shall remain in office until they are replaced or until their appointments are renewed. The term of office of a permanent member shall terminate before expiry of three years or the resignation or decease of such member. The term of office of a replacement permanent member shall expire at the same time as the terms of office of the other permanent members. 4. The bodies and organizations listed in the Annex shall propose to the Commission for their respective economic groups candidates for appointment as permanent members, and shall appoint the experts who will assist them. They shall propose to the Commission, each in respect of its own interests, four candidates of different nationality from whose number the Commission shall appoint the permanent members. They shall inform the secretariat of the committee, by letter addressed at least eight days before each meeting, of the name(s) and address(es) of the experts they propose to assign to each subject appearing on the agenda. 5. In the absence of a single Community body or organization representing a group covered by the committee, the Commission shall appoint the (1)OJ No L 182, 12.7.1975, p. 35. (2)OJ No L 251, 14.9.1978, p. 18. permanent members for that group on the basis of the proposals from the most representative among the existing organizations set up at Community level, in accordance with the procedure set out in paragraph 4. In this case the permanent members appointed by the Commission shall, with the assistance of those organizations, jointly appoint the experts brought in to assist them. 6. Organizations and bodies presenting a candidate for appointment as a permanent member may ask the Commission to replace him during the member's term of office. Article 3 1. The chairmanship of the committee shall be held for a period of three years by a permanent member of one of the economic groups represented on it. 2. The chairman shall be elected at the first ballot by a majority vote of two-thirds of the permanent members present and at subsequent ballots by a majority vote of the permanent members present. 3. The permanent members shall elect two vice-chairmen from the permanent members of the economic groups to which the chairman does not belong, in accordance with the procedure set out in paragraph 2. Article 4 The Commission shall provide the secretariat for the work of the committee. It shall draw up the agendas for meetings, invite members whose attendance is required and supply them with documentation. Article 5 The committee may set up working parties to examine technical subjects in connection with the drafting of regulatory measures concerning foodstuffs. The Commission shall provide the chairman and the secretariat for these working parties. Article 6 The Commission may invite experts who have special competence in a subject included on the agenda and who do not belong to one of the committee's working parties, to participate in the work of the committee or its working parties. Any person thus invited shall participate only in discussions in respect of the subject which is the reason for his attendance. Article 7 Representatives of the Commission departments concerned shall take part in meetings of the committee and of its working parties. Article 8 1. The Commission may, on a proposal from the bodies and organizations listed in the Annex, appoint observers to provide administrative liaison with the secretariat of the committee for the term of office of the permanent members. 2. The observers may attend meetings of the committee and working parties. They may not take part in the discussions. Article 9 1. No vote shall be taken after the discussions of the committee and its working parties. 2. Where the committee is consulted on a draft regulatory measure or where the Commission requests an opinion from the working parties referred to in Article 2 (1) on a subject falling within the committee's competence, the secretariat shall draw up a draft opinion which shall be submitted to the permanent members of the committee. Within a time limit to be determined by the Commission after consultation of permanent members, the secretariat shall collect any requests for corrections from the participants in the committee meeting. In the absence of such requests within the time limit laid down, the opinion shall be considered adopted. 3. The discussions of the working parties referred to in Article 5 shall be the subject of a record which shall be submitted to the members of the working parties, to the permanent members of the committee and to the observers under the conditions laid down in paragraph 2. Article 10 Participation in the work of the committee and its working parties shall not be subject to any remuneration. Article 11 The opinions and/or records of the discussions shall be communicated at their request to the Council and to the Standing Committee on Foodstuffs. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, those taking part in meetings of the committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the committee or its working parties, where the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature. Article 13 Decision 75/420/EEC is hereby repealed. Article 14 This Decision shall enter into force on 26 November 1980. Done at Brussels, 24 October 1980. For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX List of bodies and organizations referred to in Article 2 (4) >PIC FILE= "T0013485">